Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
5, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00396-CV


                         KARAN VALENTI, Appellant

                                         V.

             K & F RESTAURANT HOLDINGS, LTD., Appellee

                     On Appeal from the 151st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-59350-A


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 9, 2019. On February 24,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.